 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   MELISSA REID,                               Case No. 2:17-cv-07716-AFM
12
                         Plaintiff,
                                                 JUDGMENT
13
            v.
14
     NANCY A. BERRYHILL, Acting
15
     Commissioner of Social Security,
16
                         Defendant.
17

18         In accordance with the Memorandum Opinion and Order Reversing and
19   Remanding Decision of Commissioner filed concurrently herewith,
20         IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
21   of Social Security is reversed and the matter is remanded to the Commissioner for
22   further proceedings consistent with the Order.
23

24   DATED: 12/11/2018
25
                                           ____________________________________
26
                                                ALEXANDER F. MacKINNON
27                                         UNITED STATES MAGISTRATE JUDGE
28
